Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanbe (US Pat. 8,057,027).

            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
           Kanbe discloses in Figures 1-5 an ink cartridge comprising:
           Regarding claim 1, a container main body (50) that is capable of storing a liquid (ink) and at least a portion of which includes a translucent outer wall (140) (Figure 1, column 4, lines 31-38); 
a support member (74, 77) that is integrally formed with the container main body (50) (Figure 3, column 5, lines 64-66); and
a rotation member (70) that is rotatably supported by the support member (74, 77), wherein the rotation member (70) includes a float (73) that rotates due to fluctuations in a liquid level of the liquid (ink), and a display member (72) that rotates in conjunction with the float (73) and is capable of displaying a position of the float (73) to an outside through the translucent outer wall (140) (Figure 3, column 5, lines 4-6).
          Regarding claim 2, wherein the rotation member (70) includes a hole (78), and the support member (74, 77) includes a pin (77) that is inserted into the hole (78) and rotatably supports the rotation member (70), and the container (100) further comprises first and second displacement regulation portions (75) that are provided on both sides of the pin (77) in an axial direction and regulate displacement of the rotation member (70) in a rotation axis direction (Figures 2-3 and 5).
           Regarding claim 14, wherein the display member (75) extends substantially upward in a vertical direction from a rotation center (78) of the rotation member (70), and the float (73)

          Regarding claim 15, a method for manufacturing a liquid storage container (100) including a container main body (50) that is capable of storing a liquid (ink) and at least a portion of which includes a translucent outer wall (140) and a rotation member (70) that is rotatably supported by the container main body (50), in which the rotation member (70) includes a float (73) that rotates due to fluctuations in a liquid level of the liquid, and a display member (72) that rotates in conjunction with the float (73) and is capable of displaying a position of the float (73) to an outside through the translucent outer wall (140), the method comprising: inserting a pin (77) integrally formed with the container main body (50) into a through-hole (78) of the rotation member (70) so that a tip end portion of the pin (77) is exposed; and forming a displacement regulation portion (75, 76) that regulates displacement of the pin (77) in a rotation axis (44) direction by deforming the exposed tip end portion (76) (Figures 3 and 5).       
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 8,042,925) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
        
         Claims 3-13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid storage container comprising a container main body that includes a frame member having openings on both side surfaces orthogonal to a rotation axis of a rotation member and a base member that protrudes from an inner wall surface 
         Claim 16 would be allowable if rewritten to include all of the limitations of the base
 claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method for manufacturing a liquid storage container comprising a pin that is made of a resin and a tip end portion is deformed by heat or pressure in the combination as claimed.
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
         For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicIf you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853